Exhibit 10.3
AIRGAS, INC.,
the GUARANTORS named herein,
as Guarantors
and
THE BANK OF NEW YORK MELLON, as Trustee
 
FIRST SUPPLEMENTAL INDENTURE
Dated as of September 11, 2009
to
Indenture dated as of September 11, 2009
 
$400,000,000 4.50% Senior Notes due 2014

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
            ARTICLE I DEFINITIONS
 
           
SECTION 1.1
  Generally     1  
SECTION 1.2
  Definition of Certain Terms     1  
 
            ARTICLE II GENERAL TERMS OF THE NOTES
 
           
SECTION 2.1
  Form     6  
SECTION 2.2
  Amount and Payment of Principal and Interest     6  
SECTION 2.3
  Denominations     7  
SECTION 2.4
  Global Securities     7  
SECTION 2.5
  Payment, Transfer and Exchange     7  
SECTION 2.6
  Registrar and Paying Agent     8  
SECTION 2.7
  Ranking     8  
SECTION 2.8
  Trustee’s Right to Refuse Directions in Certain Circumstances     8  
 
            ARTICLE III REDEMPTION
 
           
SECTION 3.1
  Redemption     8  
SECTION 3.2
  Redemption Procedures     9  
SECTION 3.3
  Notice of Redemption     9  
 
            ARTICLE IV CHANGE OF CONTROL
 
           
SECTION 4.1
  Change of Control     10  
 
            ARTICLE V ADDITIONAL COVENANTS
 
           
SECTION 5.1
  Restrictions on Liens     12  
SECTION 5.2
  Limitation on Sale and Leaseback Transactions     13  
SECTION 5.3
  Reports     14  
 
            ARTICLE VI AMENDMENTS
 
           
SECTION 6.1
  Amendments to Section 6.01 of the Base Indenture     15  
SECTION 6.2
  Amendments to Section 9.01 of the Base Indenture     16  

 

-i-



--------------------------------------------------------------------------------



 



                      Page
 
            ARTICLE VII GUARANTEES
 
           
SECTION 7.1
  Guarantees     16  
SECTION 7.2
  Termination of Guarantee     17  
SECTION 7.3
  Amendments and Modifications     18  
SECTION 7.4
  Guarantee Notation     18  
 
            ARTICLE VIII MISCELLANEOUS PROVISIONS
 
           
SECTION 8.1
  Ratification of Base Indenture     18  
SECTION 8.2
  Trustee Not Responsible for Recitals     18  
SECTION 8.3
  Table of Contents, Headings, etc.     18  
SECTION 8.4
  Counterpart Originals     19  
SECTION 8.5
  Governing Law     19    
EXHIBIT A-1
  Form of Note     A-1  
EXHIBIT B
  Form of Notation of Guarantee     B-1  

 

-ii-



--------------------------------------------------------------------------------



 



THIS FIRST SUPPLEMENTAL INDENTURE, dated as of September 11, 2009 (the “First
Supplemental Indenture”), among Airgas, Inc., a Delaware corporation, as issuer
(the “Company”), each of the parties identified as a Guarantor on the signature
pages hereto (the “Guarantors”), and The Bank of New York Mellon, a New York
banking corporation, as trustee (the “Trustee”).
RECITALS:
WHEREAS, the Company has executed and delivered to the Trustee an Indenture,
dated as of September 11, 2009 (the “Base Indenture” and as supplemented by this
First Supplemental Indenture, the “Indenture”), providing for the issuance by
the Company from time to time of its unsecured senior debentures, notes or other
evidences of indebtedness to be issued in one or more series unlimited as to
principal amount (the “Securities”);
WHEREAS, the Company has duly authorized and desires to cause to be established
pursuant to the Base Indenture and this First Supplemental Indenture a new
series of Securities designated the “4.50% Senior Notes due 2014” (the “Notes”),
the form and terms of such Notes to be set forth in this First Supplemental
Indenture;
WHEREAS, all things necessary to make this First Supplemental Indenture a valid
agreement of the Company and the Trustee, in accordance with its terms, and a
valid amendment of, and supplement to, the Base Indenture have been done;
NOW, THEREFORE, in consideration of the premises and the purchase and acceptance
of the Notes by the Holders thereof, the Company covenants and agrees with the
Trustee, for the equal and ratable benefit of the Holders, that the Base
Indenture is supplemented and amended, to the extent expressed herein, as
follows:
ARTICLE I
DEFINITIONS
SECTION 1.1 Generally.
(a) Capitalized terms used herein and not otherwise defined herein shall have
the respective meanings ascribed thereto in the Base Indenture.
(b) The rules of interpretation set forth in the Base Indenture shall be applied
hereto as if set forth in full herein.
SECTION 1.2 Definition of Certain Terms.
For all purposes of this First Supplemental Indenture, except as otherwise
expressly provided or unless the context otherwise requires, the following terms
shall have the following respective meanings:

 





--------------------------------------------------------------------------------



 



“Attributable Debt” means, when used in connection with a sale and leaseback
transaction, at any date of determination, the product of (1) the net proceeds
from such sale and leaseback transaction multiplied by (2) a fraction, the
numerator of which is the number of full years of the term of the lease relating
to the property involved in such sale and leaseback transaction (without regard
to any options to renew or extend such term) remaining at the date of the making
of such computation and the denominator of which is the number of full years of
the term of such lease measured from the first day of such term.
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” have a corresponding meaning.
“Change of Control” means the occurrence of any of the following:
(1) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Company and its Subsidiaries taken as a whole to any “person” (as that term is
used in Section 13(d)(3) of the Exchange Act) other than a Principal or a
Related Party of a Principal;
(2) the adoption of a plan relating to the liquidation or dissolution of the
Company;
(3) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” (as defined
above) other than a Principal and its Related Parties, becomes the Beneficial
Owner, directly or indirectly, of more than 50% of the Voting Stock of the
Company, measured by voting power rather than number of shares;
(4) the Company consolidates with, or merges with or into, any Person (other
than a Principal or a Related Party of a Principal), or any Person (other than a
Principal or a Related Party of a Principal) consolidates with, or merges with
or into, the Company, in any such event pursuant to a transaction in which any
of the outstanding Voting Stock of the Company or such other Person is converted
into or exchanged for cash, securities or other property, other than any such
transaction where the shares of the Voting Stock of the Company outstanding
immediately prior to such transaction constitute, or are converted into or
exchanged for, a majority of the Voting Stock of the surviving Person
immediately after giving effect to such transaction; or

 

-2-



--------------------------------------------------------------------------------



 



(5) the first day on which a majority of the members of the Board of Directors
of the Company are not Continuing Directors.
“Change of Control Offer” means an offer to repurchase Notes pursuant to
Section 4.1 hereof.
“Change of Control Payment” means, with respect to Notes tendered for repurchase
pursuant to a Change of Control Offer, an amount equal to 101% of the aggregate
principal amount of such Notes plus accrued and unpaid interest thereon, if any,
to the date of repurchase.
“Change of Control Triggering Event” means, with respect to the notes, the notes
cease to be rated Investment Grade by each of the Rating Agencies on any date
during the period (the “Trigger Period”) commencing 60 days prior to the first
public announcement by the Company of any Change of Control (or pending Change
of Control) and ending 60 days following consummation of such Change of Control
(which Trigger Period will be extended following consummation of a Change of
Control for so long as any of the Rating Agencies has publicly announced that it
is considering a possible ratings change). Notwithstanding the foregoing, no
Change of Control Triggering Event will be deemed to have occurred in connection
with any particular Change of Control unless and until such Change of Control
has actually been consummated.
“Comparable Treasury Issue” means the U.S. Treasury security selected by an
Independent Investment Banker as having a maturity comparable to the remaining
term (“Remaining Life”) of the Notes to be redeemed that would be utilized, at
the time of selection and in accordance with customary financial practice, in
pricing new issues of corporate debt securities of comparable maturity to the
remaining term of such Notes.
“Comparable Treasury Price” means, with respect to any Redemption Date, (1) the
average of five Reference Treasury Dealer Quotations for such Redemption Date,
after excluding the highest and lowest Reference Treasury Dealer Quotations, or
(2) if the Independent Investment Banker obtains fewer than five such Reference
Treasury Dealer Quotations, the average of all such quotations.
“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Company who:
(1) was a member of such Board of Directors on the date of the Indenture;
(2) was nominated for election or elected to such Board of Directors with the
approval of a majority of the Continuing Directors who were members of such
Board of Directors at the time of such nomination or election; or
(3) is a designee of a Principal or was nominated by a Principal.

 

-3-



--------------------------------------------------------------------------------



 



Credit Agreement” means that certain Twelfth Amended and Restated Credit
Agreement, dated as of July 25, 2006, by and among the Company, the Canadian
borrowing subsidiaries party thereto, the guarantor subsidiaries party thereto,
Bank of America, N.A., as U.S. Agent, The Bank of Nova Scotia, as Canadian
Agent, and the other Lenders named therein providing for U.S. dollar-denominated
loans and Canadian dollar-denominated loans, including any related notes,
guarantees, collateral documents, instruments and agreements executed in
connection therewith, and in each case as amended, modified, renewed, refunded,
replaced or refinanced from time to time including any agreement extending the
maturity of, refinancing from time to time including any agreement extending the
maturity of, refinancing, replacing or otherwise restructuring (including
increasing the amount of available borrowings thereunder (other than for
purposes of Section 5.1(2) of this First Supplemental Indenture) or adding
Restricted Subsidiaries of the Company as additional borrowers or guarantors
thereunder) all or any portion of the Indebtedness under such agreement or any
successor or replacement agreement and whether by the same or any other agent,
lender or group of lenders.
“Funded Debt” means all Indebtedness for borrowed money, including purchase
money indebtedness, having a maturity of more than one year from the date of its
creation or having a maturity of less than one year but by its terms being
renewable or extendible, at the option of the obligor in respect thereof, beyond
one year from its creation.
“Guarantee” means a guarantee of the Notes and certain other obligations of the
Company under this First Supplemental Indenture as provided in Article Seven
hereof and the Board Resolution or Officers’ Certificate establishing the Notes.
“Incur” means to issue, assume, guarantee, incur or otherwise become liable for.
The terms “Incurred,” “Incurrence” and “Incurring” shall each have a correlative
meaning.
“Independent Investment Banker” means any of Banc of America Securities LLC,
Barclays Capital Inc. or J.P. Morgan Securities Inc., as appointed by the
Company, and their respective successors, or if all of such firms are unwilling
or unable to select the Comparable Treasury Issue, an independent investment
banking institution of national standing appointed by the Company.
“Investment Grade” means a rating of Baa3 or better by Moody’s (or its
equivalent under any successor rating category of Moody’s) and a rating of BBB-
or better by S&P (or its equivalent under any successor rating category of S&P),
and the equivalent investment grade credit rating from any replacement rating
agency or rating agencies selected by the Company under the circumstances
permitting the Company to select a replacement agency and in the manner for
selecting a replacement agency, in each case as set forth in the definition of
“Rating Agency.”
“Moody’s” means Moody’s Investors Service, Inc., a subsidiary of Moody’s
Corporation, and its successors.

 

-4-



--------------------------------------------------------------------------------



 



“Notation of Guarantee” means the notation of guarantee of the Notes
substantially in the form of Exhibit B hereto, executed on behalf of each
Guarantor by its Chairman of the Board, Chief Executive Officer, the President,
the Chief Financial Officer, Treasurer, Assistant Treasurer, Controller,
Assistant Controller, Secretary, Assistant Secretary or any Vice President.
“Obligor” means the Company and any Guarantor.
“Principal” means Peter McCausland (and in the event of his incompetency or
death, his estate, heirs, executor, administrator, committee or other personal
representative (collectively, “heirs”)) or any Person controlled, directly or
indirectly, by Peter McCausland or his heirs.
“Rating Agency” means each of Moody’s and S&P; provided, that if any of Moody’s
or S&P ceases to rate the Notes or fails to make a rating of the Notes publicly
available for reasons outside our control, the Company may appoint another
“nationally recognized statistical rating organization” within the meaning of
Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act as a replacement for such Rating
Agency; provided, that the Company shall give notice of such appointment to the
Trustee.
“Reference Treasury Dealer” means (1) each of Banc of America Securities LLC,
Barclays Capital Inc. and J.P. Morgan Securities Inc. and their respective
successors, provided, however, that if any of the foregoing shall cease to be a
primary U.S. Government securities dealer in New York City (a “Primary Treasury
Dealer”), the Company will substitute for such bank another Primary Treasury
Dealer and (2) any other Primary Treasury Dealer selected by the Independent
Investment Banker after consultation with the Company.
“Reference Treasury Dealer Quotations” means, with respect to each Reference
Treasury Dealer and any Redemption Date, the average, as determined by the
Independent Investment Banker, of the bid and asked prices for the Comparable
Treasury Issue (expressed in each case as a percentage of its principal amount)
quoted in writing to the Independent Investment Banker at 5:00 p.m., New York
City time, on the third business day preceding such Redemption Date.
“Related Party” means:
(1) any immediate family member (in the case of an individual) of the Principal;
or
(2) any trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners, owners or Persons beneficially holding an 80% or more
controlling interest of which consist of the Principal.

 

-5-



--------------------------------------------------------------------------------



 



“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such Regulation is in effect on the date of
this First Supplemental Indenture.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.
“Treasury Rate” means, with respect to any Redemption Date, (1) the yield, under
the heading which represents the average for the immediately preceding week,
appearing in the most recently published statistical release designated
“H.15(519)” or any successor publication which is published weekly by the Board
of Governors of the Federal Reserve System and which establishes yields on
actively traded U.S. Treasury securities adjusted to constant maturity under the
caption “Treasury Constant Maturities,” for the maturity corresponding to the
Comparable Treasury Issue (if no maturity is within three months before or after
the Remaining Life, yields for the two published maturities most closely
corresponding to the Comparable Treasury Issue will be determined and the
Treasury Rate will be interpolated or extrapolated from such yields on a
straight line basis, rounding to the nearest month) or (2) if such release (or
any successor release) is not published during the week preceding the
calculation date or does not contain such yields, the rate per annum equal to
the semi-annual equivalent yield to maturity of the Comparable Treasury Issue,
calculated using a price for the Comparable Treasury Issue (expressed as a
percentage of its principal amount) equal to the Comparable Treasury Price for
such Redemption Date. The Treasury Rate will be calculated on the third business
day preceding the Redemption Date.
“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote generally in the election of
the Board of Directors of such Person.
ARTICLE II
GENERAL TERMS OF THE NOTES
SECTION 2.1 Form.
The Notes and the Trustee’s certificates of authentication shall be
substantially in the form of Exhibit A-1 to this First Supplemental Indenture,
which are hereby incorporated into this First Supplemental Indenture. The terms
and provisions contained in the Notes shall constitute, and are hereby expressly
made, a part of this First Supplemental Indenture and to the extent applicable,
the Company and the Trustee, by their execution and delivery of this First
Supplemental Indenture, expressly agree to such terms and provisions and to be
bound thereby.
SECTION 2.2 Amount and Payment of Principal and Interest.

 

-6-



--------------------------------------------------------------------------------



 



(a) The Trustee shall authenticate and deliver the Notes for original issue on
the date hereof in the aggregate principal amount of $400,000,000. The principal
amount of each Note shall be payable on September 15, 2014.
(b) The Notes shall bear interest at 4.50% per year beginning on the date of
issuance until the Notes are redeemed, paid, or duly provided for. Interest
shall be paid semiannually in arrears on March 15 and September 15 of each year
(each an “Interest Payment Date”), commencing on March 15, 2010. The regular
record date for interest payable on the Notes shall be the March 1 and
September 1, as the case may be, immediately preceding each Interest Payment
Date. Interest will be computed on the basis of a 360-day year comprised of
twelve 30-day months. Any payment of principal or interest required to be made
on a day that is not a Business Day need not be made on such day, but may be
made on the next succeeding Business Day with the same force and effect as if
made on such day and no interest shall accrue as a result of such delayed
payment.
(c) Subject to the terms and conditions contained herein, the Company may from
time to time, without the consent of the existing Holders create and issue
additional Notes (the “Additional Notes”) having the same terms and conditions
as the Notes in all respects, except for issue date and the first payment of
interest thereon. Such Additional Notes, at the Company’s determination and in
accordance with the provisions of the Indenture, will be consolidated with and
form a single series with the previously outstanding Notes for all purposes
under the Indenture, including, without limitation, amendments, waivers and
redemptions. The aggregate principal amount of the Additional Notes, if any,
shall be unlimited.
SECTION 2.3 Denominations.
The Notes will be issuable only in fully registered form without coupons in
denominations of $2,000 and any integral multiples of $1,000 in excess thereof.
SECTION 2.4 Global Securities.
The Notes will be issuable in the form of one or more Global Securities and the
Depository for such Global Security will be The Depository Trust Company in
accordance with the Base Indenture.
SECTION 2.5 Payment, Transfer and Exchange.
(a) The principal and interest on Notes represented by Global Securities will be
payable to the Depository or its nominee, as the case may be, as the sole
registered owner and the sole Holder of the Global Securities represented
thereby. The principal and interest on Notes represented by Physical Securities
will be payable, either in person or by mail, at the office of the Paying Agent.

 

-7-



--------------------------------------------------------------------------------



 



(b) Transfers of Global Securities will be limited to transfer in whole, but not
in part, to the Depository, its successors or their respective nominees.
Interests of beneficial owners in the Global Securities may be transferred or
exchanged for Physical Securities in accordance with the Indenture. Notes
represented by Physical Securities are presented to the Registrar with a request
from the Holder of such Securities to register a transfer or to exchange them
for an equal principal amount of Securities of other authorized denominations,
the Registrar will register the transfer as requested in accordance with the
Indenture.
SECTION 2.6 Registrar and Paying Agent.
The Company initially appoints the Trustee as Registrar and Paying Agent. The
Company may change the Paying Agent and Registrar without notice to Holders.
SECTION 2.7 Ranking.
The Notes will be senior unsecured obligations of the Company. The payment of
the principal of, premium, if any, and interest on the Notes will (i) rank
equally in right of payment with all other indebtedness of the Company that is
not by its terms expressly subordinated to other indebtedness of the Company,
and (ii) rank senior in right of payment to all indebtedness of the Company that
is, by its terms, expressly subordinated to the senior indebtedness of the
Company.
SECTION 2.8 Trustee’s Right to Refuse Directions in Certain Circumstances.
With respect to directions given by the Holders of a majority in principal
amount pursuant to the Indenture to the Trustee in its exercise of any trust or
power, the Trustee will be entitled to refuse to follow any such direction that
conflicts with law or the Indenture or that the Trustee determines in good faith
is unduly prejudicial to the rights of other Holders or that may involve the
Trustee in personal liability, unless the Trustee is offered indemnity
satisfactory to it.
ARTICLE III
REDEMPTION
SECTION 3.1 Redemption.
(a) Except as provided in this Article III, the Company shall have no obligation
to redeem, purchase or repay the Notes pursuant to any mandatory redemption,
sinking fund or analogous provisions or at the option of a Holder thereof.
(b) The Notes are subject to redemption at any time or from time to time, in
whole or in part, at the Company’s option at a Redemption Price equal to the
greater of (i) 100% of the principal amount of the Notes to be redeemed,

 

-8-



--------------------------------------------------------------------------------



 



and (ii) as determined by the Reference Treasury Dealer, the sum of the present
values of the remaining scheduled payments of principal and interest in respect
of the Notes to be redeemed discounted to the date of redemption on a
semi-annual basis (assuming a 360-day year consisting of twelve 30-day months)
at the applicable Treasury Rate plus 40 basis points, plus accrued interest to
the Redemption Date. The Company may provide in such notice that payment of such
Redemption Price and performance of the Company’s obligations with respect to
such redemption or purchase may be performed by another Person. Any such notice
may, at the Company’s discretion, be subject to the satisfaction of one or more
conditions precedent.
SECTION 3.2 Redemption Procedures.
The Trustee will select Notes called for redemption in part on a pro rata basis
or on as nearly a pro rata basis as is practicable (subject to procedures of the
Depository); provided that Notes shall not be redeemed in principal amounts of
$2,000 or less. In the case of Notes represented by Physical Securities, a new
Note in principal amount equal to the unredeemed portion thereof will be issued
in the name of the Holder thereof upon cancellation of the original Note. In the
case of Notes represented by a Global Security, the outstanding principal amount
of the Global Security representing the Notes will be reduced by book-entry.
Notes called for redemption become due on the Redemption Date. On and after the
Redemption Date, interest stops accruing on Notes or any portions of the Notes
called for redemption (unless there is a default in the payment of the
Redemption Price and accrued interest). On or before the Redemption Date, the
Company shall deposit with the Paying Agent (or the Trustee) money sufficient to
pay the Redemption Price of an accrued interest on the Notes to be redeemed on
the Redemption Date.
SECTION 3.3 Notice of Redemption.
(a) At the Company’s written request made at least 15 days prior to the date on
which notice of redemption is to be given (unless a shorter notice shall be
agreed to in writing by the Trustee), the Trustee shall give the notice of
redemption in the Company’s name and at the Company’s sole expense.
(b) Notices of redemption shall be mailed by first class mail at least 30 but
not more than 60 days before the Redemption Date to each Holder of Notes to be
redeemed at its registered address. If any Note is to be redeemed in part only,
the notice of redemption that relates to such Note shall state the portion of
the principal amount thereof to be redeemed.
(c) Any notice to holders of Notes of any redemption will include the
appropriate calculation of the Redemption Price, but does not need to include
the Redemption Price itself. The actual Redemption Price, calculated as
described above, will be set forth in an Officers’ Certificate of the Company
delivered to the Trustee no later than two Business Days prior to the Redemption
Date

 

-9-



--------------------------------------------------------------------------------



 



ARTICLE IV
CHANGE OF CONTROL
SECTION 4.1 Change of Control.
(a) Upon the occurrence of a Change of Control Triggering Event, unless all
Notes have been called for redemption, each Holder of Notes shall have the right
to require the Company to repurchase all or a portion (equal to $2,000 or an
integral multiple of $1,000 in excess thereof) of such Holder’s Notes at an
offer price in cash equal to the Change of Control Payment, subject to the
rights of Holders of Notes on the relevant date to receive interest due on the
relevant Interest Payment Date.
(b) Within 30 days following any Change of Control Triggering Event or at the
Company’s option, prior to any Change of Control but after the public
announcement of the pending Change of Control, the Company shall mail, or cause
to be mailed, by first class mail, a notice to the Trustee and to each Holder
describing the transaction or transactions that constitute the Change of Control
Triggering Event and specifying:
(i) that the Change of Control Offer is being made pursuant to this Section 4.1
and that all Notes tendered will be accepted for payment;
(ii) the Change of Control Payment and the purchase date, which shall be a
Business Day no earlier than 30 days and no later than 60 days from the date
such notice is mailed (the “Change of Control Payment Date”);
(iii) the CUSIP numbers for the Notes;
(iv) that any Note not tendered will continue to accrue interest;
(v) that, unless the Company defaults in the payment of the Change of Control
Payment, all Notes accepted for payment pursuant to the Change of Control Offer
will cease to accrue interest after the Change of Control Payment Date;
(vi) that Holders electing to have any Notes purchased pursuant to a Change of
Control Offer will be required to surrender such Notes to the Paying Agent at
the address specified in the notice prior to the close of business on the third
Business Day preceding the Change of Control Payment Date;
(vii) that Holders will be entitled to withdraw their election referred to in
clause (vi) if the Paying Agent receives, not later than the close of business
on the second Business Day preceding the Change of Control Payment Date, a
facsimile transmission or letter setting forth the name of the Holder, the
principal amount of Notes delivered for purchase, and a statement that such
Holder is withdrawing his election to have the Notes purchased;

 

-10-



--------------------------------------------------------------------------------



 



(viii) that Holders whose Notes are being purchased only in part will be issued
new Notes equal in principal amount to the unpurchased portion of the Notes
surrendered, which unpurchased portion will be equal to $2,000 in principal
amount or an integral multiple of $1,000 in excess thereof; and
(ix) that, if mailed prior to the date of consummation of the Change of Control,
the Change of Control Offer is conditioned on the Change of Control being
consummated on or prior to the Change of Control Payment Date.
(c) The Company shall cause the Change of Control Offer to remain open for such
period as is required by applicable law. The Company shall comply, in all
material respects, with the requirements of Rule 14e-1 under the Exchange Act
and any other securities laws and regulations thereunder to the extent those
laws and regulations are applicable in connection with the repurchase of the
Notes as a result of a Change of Control Triggering Event. To the extent that
the provisions of any such securities laws or regulations conflict with the
provisions of this Section 4.1, the Company will comply with those securities
laws and regulations and will not be deemed to have breached its obligations
under this Section 4.1 by virtue of any such conflict.
(d) On the Change of Control Payment Date, the Company will, to the extent
lawful:
(i) accept or cause a third party to accept for payment all Notes or portions
thereof properly tendered pursuant to the Change of Control Offer;
(ii) deposit or cause a third party to deposit with the Paying Agent an amount
equal to the Change of Control Payment in respect of all Notes or portions of
Notes properly tendered; and
(iii) deliver or cause to be delivered to the Trustee the Notes so accepted
together with an Officers’ Certificate stating the aggregate principal amount of
Notes or portions of Notes being purchased by the Company.
(e) The Paying Agent will promptly mail to each Holder of Notes properly
tendered the Change of Control Payment for such Notes, and the Trustee will
promptly authenticate and mail (or cause to be transferred by book entry) to
each Holder a new Note equal in principal amount to any unpurchased portion of
the Notes surrendered, if any; provided that each new Note will be in a
principal amount of $2,000 or an integral multiple of $1,000 in excess thereof.
The Company will publicly announce the results of the Change of Control Offer on
or as soon as practicable after the Change of Control Payment Date.
(f) The Company shall not be required to make a Change of Control Offer upon a
Change of Control Triggering Event if a third party involved in the applicable
Change of Control makes the Change of Control Offer in the manner, at the times
and otherwise in

 

-11-



--------------------------------------------------------------------------------



 



compliance with the requirements set forth in this Section 4.1 applicable to a
Change of Control Offer made by the Company and purchases all Notes properly
tendered and not withdrawn under such Change of Control Offer.
ARTICLE V
ADDITIONAL COVENANTS
SECTION 5.1 Restrictions on Liens. (a) The Company will not, and will not permit
any Restricted Subsidiary to, Incur any Indebtedness secured by any Lien on any
shares of stock, Indebtedness or other obligations of a Restricted Subsidiary or
any Principal Property of the Company or a Restricted Subsidiary, whether such
shares of stock, Indebtedness or other obligations of a Subsidiary or Principal
Property is owned at the date of this First Supplemental Indenture or thereafter
acquired, without in any such case effectively providing that all the notes will
be directly secured equally and ratably with such Lien.
(b) These restrictions do not apply to:
(1) the Incurrence of any Lien on any shares of stock, Indebtedness or other
obligations of a Subsidiary or any Principal Property acquired after the date of
this First Supplemental Indenture (including acquisitions by way of merger or
consolidation) by the Company or a Restricted Subsidiary contemporaneously with
such acquisition, or within 180 days thereafter, to secure or provide for the
payment or financing of any part of the purchase price thereof, or the
assumption of any Lien upon any shares of stock, Indebtedness or other
obligations of a Subsidiary or any Principal Property acquired after the date of
this First Supplemental Indenture existing at the time of such acquisition, or
the acquisition of any shares of stock, Indebtedness or other obligations of a
Subsidiary or any Principal Property subject to any Lien without the assumption
thereof, provided that every such Lien referred to in this clause (1) shall
attach only to the shares of stock, Indebtedness or other obligations of a
Subsidiary or any Principal Property so acquired and fixed improvements thereon;
(2) any Lien on any shares of stock, Indebtedness or other obligations of a
Subsidiary or any Principal Property existing on the date the Notes are
initially issued, including such Liens in respect of the Credit Agreement;
(3) any Lien on any shares of stock, Indebtedness or other obligations of a
Subsidiary or any Principal Property in favor of the Company or any Restricted
Subsidiary;
(4) any Lien on Principal Property being constructed or improved securing loans
to finance such construction or improvements;

 

-12-



--------------------------------------------------------------------------------



 



(5) any Lien in favor of the United States of America or any State, or in favor
of any department, agency or instrumentality or political division, or in favor
of any other country or any political subdivision of a foreign country, the
purpose of which is to secure partial, progress, advance or other payments;
(6) any Lien imposed by law, for example mechanics’, workmen’s, repairmen’s or
other similar Liens arising in the ordinary course of business;
(7) any pledges or deposits under workmen’s compensation or similar legislation
or in certain other circumstances;
(8) any Lien in connection with legal proceedings;
(9) any Lien for taxes or assessments;
(10) any Lien to secure the performance of bids, tenders, letters of credit,
contracts (other than contracts for the payment of indebtedness), leases,
statutory obligations, surety, customs, appeal, performance and payment bonds
and other obligations of like nature, in each such case arising in the ordinary
course of business; and
(11) any renewal of or substitution for any Lien permitted by any of the
preceding clauses (1) through (4) above, provided, in the case of a Lien
permitted under clause (1), (2) or (4) above, the debt secured is not increased
nor the Lien extended to any additional assets.
(c) Notwithstanding the foregoing, the Company or any Restricted Subsidiary may
create or assume Liens in addition to those permitted by Section 5.1(b)(1)
through (11), and renew, extend or replace such Liens, provided that at the time
of such creation, assumption, renewal, extension or replacement of such Lien,
and after giving effect thereto, the total outstanding Indebtedness secured by
Liens Incurred pursuant to this paragraph, together with the total outstanding
Attributable Debt Incurred in connection with any sale and leaseback
transactions entered into pursuant to the provisions of this First Supplemental
Indenture described in Section 5.2(b) does not exceed 10% of Consolidated Net
Tangible Assets.
(d) For the purposes of this Section 5.1 and Section 5.2 of this First
Supplemental Indenture, the giving of a guarantee which is secured by a Lien on
any shares of stock, Indebtedness or other obligations of a Subsidiary or any
Principal Property, and the creation of a Lien on any shares of stock,
Indebtedness or other obligations of a Subsidiary or any Principal Property to
secure Indebtedness that existed prior to the creation of such Lien, shall be
deemed to involve the creation of Indebtedness in an amount equal to the
principal amount guaranteed or secured by such Lien.

 

-13-



--------------------------------------------------------------------------------



 



SECTION 5.2 Limitation on Sale and Leaseback Transactions. (a) The Company will
not, and will not permit any Restricted Subsidiary to, sell or transfer,
directly or indirectly, except to the Company or a Restricted Subsidiary, any
Principal Property as an entirety, or any substantial portion thereof, with the
intention of taking back a lease of such property, except a lease for a period
of three years or less at the end of which it is intended that the use of such
property by the lessee will be discontinued; provided that, notwithstanding the
foregoing, the Company or any Restricted Subsidiary may sell any such Principal
Property and lease it back for a longer period:
(1) if the Company or such Restricted Subsidiary would be entitled, pursuant to
the provisions of this First Supplemental Indenture described above under
Section 5.1 to create a mortgage on the property to be leased securing Funded
Debt in an amount equal to the Attributable Debt with respect to such sale and
leaseback transaction without equally and ratably securing the outstanding
notes; or
(2) if the Company promptly informs the Trustee of such transaction, the net
proceeds of such transaction are at least equal to the fair market value (as
determined by board resolution) of such property, and the Company causes an
amount equal to the net proceeds of the sale to be applied to the retirement,
within 180 days after receipt of such proceeds, of Funded Debt Incurred or
assumed by the Company or a Restricted Subsidiary (including the notes); or
(3) if the Company, within 180 days after the sale or transfer, applies or
causes a Restricted Subsidiary to apply an amount equal to the greater of the
net proceeds of such sale or transfer or the fair market value of the Principal
Property (or portion thereof) so sold and leased back at the time of entering
into such sale and leaseback transaction (in either case as determined by board
resolution) to purchase other Principal Property having a fair market value at
least equal to the fair market value of the Principal Property (or portion
thereof) sold or transferred in such sale and leaseback transaction.
(b) Notwithstanding the foregoing, the Company or any Restricted Subsidiary may
enter into sale and leaseback transactions in addition to those permitted in
Section 5.1(a) and without any obligation to retire any outstanding notes or
other Funded Debt, provided that at the time of entering into such sale and
leaseback transactions and after giving effect thereto, the total outstanding
Attributable Debt Incurred pursuant to this Section 5.1(b), together with any of
the total outstanding Indebtedness secured by Liens created, assumed or
otherwise incurred pursuant to the provisions of this First Supplemental
Indenture described in Section 5.1(a) does not exceed 10% of Consolidated Net
Tangible Assets.
SECTION 5.3 Reports. Whether or not required by the Commission, so long as any
notes are outstanding, the Company will furnish to the Holders of Notes, within
the time periods specified in the Commission’s rules and regulations:

 

-14-



--------------------------------------------------------------------------------



 



(1) all quarterly and annual financial information that would be required to be
contained in a filing with the Commission on Forms 10-Q and 10-K if the Company
were required to file such Forms, including a “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” and, with respect to
the annual information only, a report on the annual financial statements by the
Company’s certified independent accountants; and
(2) all current reports that would be required to be filed with the Commission
on Form 8-K if the Company were required to file such reports.
In addition, whether or not required by the Commission, the Company will file a
copy of all of the information and reports referred to in clauses (1) and
(2) above with the Commission for public availability within the time periods
specified in the Commission’s rules and regulations (unless the Commission will
not accept such a filing) and make such information available to securities
analysts and prospective investors upon request.
ARTICLE VI
AMENDMENTS
SECTION 6.1 Amendments to Section 6.01 of the Base Indenture.
Events of Default.
(a) Section 6.01(3) of the Base Indenture is deleted in its entirety and
replaced with the following:
“(3) a failure to perform any of the Company’s other covenants or agreements
contained in this Indenture (other than a covenant or warranty a default in
whose performance or whose breach is elsewhere in this Section specifically
dealt with or which has expressly been included in this Indenture solely for the
benefit of a series of Securities other than such series) applicable to the
Securities of any series, for a period of 60 days after written notice to the
Company by the Trustee or to the Company and the Trustee by holders of at least
25% of the principal amount of the Securities of such series then outstanding
(for purposes of Section 5.3 of the First Supplemental Indenture, the 60 day
period will be extended to 90 days) specifying such default or breach and
requiring it to be remedied and stating that such notice is a “Notice of
Default” hereunder;”
(b) The word “and” is deleted from the end of Section 6.01(5) of the Base
Indenture, and the following is inserted before the period at the end of
Section 6.01(6) of the Base Indenture
“ and;

 

-15-



--------------------------------------------------------------------------------



 



(7) default under any mortgage, indenture or instrument under which there may be
issued or by which there may be secured or evidenced any Indebtedness for money
borrowed by the Company or any of its Significant Subsidiaries (or the payment
of which is guaranteed by the Company or any of its Significant Subsidiaries)
whether such Indebtedness or guarantee now exists, or is created after the date
of the Indenture, if that default (a) is caused by a failure to pay principal at
its Stated Maturity after giving effect to any applicable grace period provided
in such Indebtedness (a “Payment Default”); or (b) results in the acceleration
of such Indebtedness prior to its express maturity, and, in each case, the
principal amount of any such Indebtedness, together with the principal amount of
any other such Indebtedness under which there has been a Payment Default or the
maturity of which has been so accelerated, aggregates $100.0 million or more.”
SECTION 6.2 Amendments to Section 9.01 of the Base Indenture.
Section 9.01(b) of the Base Indenture is deleted in its entirety and replaced
with the following:
“(b) Subject to Sections 9.01(c) and 9.02, the Company may at any time elect to
terminate some or all of its obligations and all of the obligations of each
Guarantor under the outstanding Securities and this Indenture (hereinafter,
“Legal Defeasance”) except for obligations under Sections 2.04, 2.07 and 2.08
and obligations under the TIA. The Company may terminate its obligations under
Section 6.01(4) and (5) (with respect to Restricted Subsidiaries) and Section 4
and Sections 5.1 and 5.2 of the First Supplemental Indenture on a date the
conditions set forth in Section 9.02 are satisfied (hereinafter, “Covenant
Defeasance”) and thereafter, any omission to comply with any covenant referred
to above will not constitute a Default or an Event of Default with respect to
the Securities. The Company may exercise its Legal Defeasance option
notwithstanding its prior exercise of its Covenant Defeasance option.”
ARTICLE VII
GUARANTEES
SECTION 7.1 Guarantees.
(a) Each Guarantor unconditionally guarantees, on a joint and several basis, to
each Holder of the Notes and to the Trustee and its successors and assigns,
(i) the full and punctual payment of all monetary obligations of the Company
under this Indenture with respect to the Notes (including obligations to the
Trustee) and (ii) the full and punctual performance within applicable grace
periods of all other obligations of the Company under this Indenture with
respect to the Notes. Each Guarantor further agrees that its obligations
hereunder shall be unconditional irrespective of the absence or existence of any
action to enforce the same, the recovery of any judgment against the Company
(except to the extent

 

-16-



--------------------------------------------------------------------------------



 



such judgment is paid) or any waiver or amendment of the provisions of this
Indenture or the Notes to the extent that any such action or any similar action
would otherwise constitute a legal or equitable discharge or defense of such
Guarantor (except that such waiver or amendment shall be effective in accordance
with its terms).
(b) Each Guarantor further agrees that its Guarantee constitutes a guarantee of
payment, performance and compliance and not merely of collection.
(c) Each Guarantor further agrees to waive presentment to, demand of payment
from and protest to the Company of its Guarantee, and also waives diligence,
notice of acceptance of its Guarantee, presentment, demand for payment, notice
of protest for nonpayment, the filing of claims with a court in the event of
merger or bankruptcy of the Company and any right to require a proceeding first
against the Company or any other Person. The obligations of a Guarantor shall
not be affected by any failure or policy on the part of the Trustee to exercise
any right or remedy under this Indenture or the Notes.
(d) The obligation of a Guarantor to make any payment hereunder may be satisfied
by causing the Company or another Guarantor to make such payment. If any Holder
of any Note or the Trustee is required by any court or otherwise to return to
the Company or any Guarantor or any custodian, trustee, liquidator or other
similar official acting in relation to any of the Company or any such Guarantor
any amount paid by any of them to the Trustee or such Holder, any applicable
Guarantee, to the extent theretofore discharged, shall be reinstated in full
force and effect.
(e) Each Guarantor also agrees to pay any and all costs and expenses (including
reasonable attorneys’ fees) incurred by the Trustee or any Holder of the Notes
in enforcing any of their respective rights under its Guarantee.
(f) Any term or provision of this Guarantee to the contrary notwithstanding, the
maximum aggregate amount of a Guarantor’s Guarantee shall not exceed the maximum
amount that can be hereby guaranteed without rendering this Guarantee as it
relates to such Guarantor, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer or similar laws affecting the rights of
creditors generally.
SECTION 7.2 Termination of Guarantee.
Each Guarantee (taken individually) shall be automatically released and shall
terminate upon (a) the satisfaction and discharge of this Indenture in
accordance with the terms of this Indenture, (b) concurrently with the
defeasance or covenant defeasance of the Notes in accordance with the terms of
this Indenture, (c) in connection with any sale or other disposition of all or
substantially all of the assets of the respective Guarantor (including by way of
merger or consolidation) to a Person that is not (either before or after giving
effect to such transaction) a Subsidiary of the Company, (d) in connection with
any sale of all of the Capital Stock of a Guarantor to a Person that is not
(either before or after giving effect to such

 

-17-



--------------------------------------------------------------------------------



 



transaction) a Subsidiary of the Company; or (e) upon the termination of such
Guarantor’s obligations under its Guarantees provided with respect to the Credit
Agreement, or upon the release of such Guarantor from its obligations under the
Credit Agreement.
SECTION 7.3 Amendments and Modifications.
This Article Seven may be amended or modified, as it relates to any Guarantor,
with the consent of the Holders of a majority in aggregate principal amount of
all outstanding Notes entitled to the benefits of a Guarantee from such
Guarantor, voting together as a single class. However, except as provided in
Section 7.2 of the First Supplemental Indenture, any Guarantee, once issued, may
not be released without the consent of each Holder of outstanding Notes affected
hereby without first obtaining the consent of each such Holder.
SECTION 7.4 Guarantee Notation.
The Notes entitled to the benefits of a Guarantee pursuant to this Article Seven
shall be evidenced by a Notation of Guarantee substantially in the form of
Exhibit B hereto. This instrument may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same instrument.
ARTICLE VIII
MISCELLANEOUS PROVISIONS
SECTION 8.1 Ratification of Base Indenture.
The Base Indenture, as supplemented by this First Supplemental Indenture, is in
all respects ratified and confirmed, and this First Supplemental Indenture shall
be deemed part of the Base Indenture in the manner and to the extent herein and
therein provided.
SECTION 8.2 Trustee Not Responsible for Recitals.
The recitals contained herein and in the Notes, except with respect to the
Trustee’s certificates of authentication, shall be taken as the statements of
the Company, and the Trustee assumes no responsibility for the correctness of
the same. The Trustee makes no representations as to the validity or sufficiency
of this First Supplemental Indenture or of the Notes.
SECTION 8.3 Table of Contents, Headings, etc.
The table of contents and headings of the Articles and Sections of this First
Supplemental Indenture have been inserted for convenience of reference only, are
not to be considered a part hereof and shall in no way modify or restrict any of
the terms or provisions hereof.

 

-18-



--------------------------------------------------------------------------------



 



SECTION 8.4 Counterpart Originals.
The parties may sign any number of copies of this First Supplemental Indenture.
Each signed copy shall be an original, but all of them together represent the
same agreement.
SECTION 8.5 Governing Law.
THIS FIRST SUPPLEMENTAL INDENTURE AND THE NOTES SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
[Signature Pages Follow]

 

-19-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this First Supplemental Indenture to
be duly executed all as of the date and year first written above.

            AIRGAS, INC.
      By:   /s/ Joseph C. Sullivan         Name:   Joseph C. Sullivan       
Title:   Vice-President & Treasurer     

 

S-1



--------------------------------------------------------------------------------



 



AIRGAS CARBONIC, INC.
AIRGAS DATA, LLC
AIRGAS-EAST, INC.
AIRGAS-GREAT LAKES, INC.
AIRGAS-INTERMOUNTAIN, INC.
AIRGAS INVESTMENTS, INC.
AIRGAS MERCHANT GASES, LLC
AIRGAS MERCHANT HOLDINGS, INC.
AIRGAS-MID AMERICA, INC.
AIRGAS-MID SOUTH, INC.
AIRGAS-NOR PAC, INC.
AIRGAS-NORTH CENTRAL, INC.
AIRGAS-NORTHERN CALIFORNIA & NEVADA, INC.
AIRGAS-REFRIGERANTS, INC.
AIRGAS RETAIL SERVICES, LLC
AIRGAS SAFETY, INC.
AIRGAS-SOUTH, INC.
AIRGAS-SOUTHWEST, INC.
AIRGAS SPECIALTY GASES, INC.
AIRGAS SPECIALTY PRODUCTS, INC.
AIRGAS-WEST, INC.
MEDICAL GAS MANAGEMENT, INC.
MISSOURI RIVER HOLDINGS, INC.
NATIONAL WELDERS SUPPLY COMPANY, INC.
NITROUS OXIDE CORP.
OILIND SAFETY, INC.
RED-D-ARC, INC.
WORLDWIDE WELDING, LLC

                  By:   /s/ Robert H. Young, Jr.         Name:   Robert H.
Young, Jr.        Title:   Secretary   

 

S-1



--------------------------------------------------------------------------------



 



         

            THE BANK OF NEW YORK MELLON, as Trustee
      By:   //s/ Mary Miselis         Name:   Mary Miselis        Title:   Vice
President     

 

S-2



--------------------------------------------------------------------------------



 



EXHIBIT A-1
THIS NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITORY OR A NOMINEE THEREOF.
THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A NOTE REGISTERED, AND NO
TRANSFER OF THIS SECURITY IN WHOLE OR IN PART MAY BE REGISTERED, IN THE NAME OF
ANY PERSON OTHER THAN SUCH DEPOSITORY OR A NOMINEE THEREOF, EXCEPT IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE ISSUER OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO., OR SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY AND ANY PAYMENT HEREON IS MADE TO
CEDE & CO., ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY
OR TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.
CUSIP No.: 009363AG7
ISIN No.: US009363AG79
AIRGAS, INC.

      No. 1   $400,000,000

4.50% NOTE DUE 2014
AIRGAS, INC., a Delaware corporation, as issuer (the “Company”), for value
received, promises to pay to CEDE & CO. or registered assigns the principal sum
of $400,000,000 on September 15, 2014.
Interest Payment Dates: March 15 and September 15, commencing March 15, 2010.
Record Dates: March 1 and September 1.
Reference is made to the further provisions of this Note contained herein, which
will for all purposes have the same effect as if set forth at this place.

 

A-1-1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Note to be signed manually or by
facsimile by one of its duly authorized officers.
Dated:

            AIRGAS, INC.
      By:           Name:           Title:      

 

A-1-2



--------------------------------------------------------------------------------



 



         

Certificate of Authentication
This is one of the 4.50% Notes due 2014 referred to in the within-mentioned
Indenture.

            THE BANK OF NEW YORK MELLON,
as Trustee
      By:           Authorized Signatory   

Dated:

 

A-1-3



--------------------------------------------------------------------------------



 



[FORM OF REVERSE OF NOTE]
AIRGAS, INC.
4.50% NOTE DUE 2014
1. Interest. AIRGAS, INC., a Delaware corporation, as issuer (the “Company”),
promises to pay, until the principal hereof is paid or made available for
payment, interest on the principal amount set forth on the face hereof at a rate
of 4.50% per annum. Interest hereon will accrue from and including the most
recent date to which interest has been paid or, if no interest has been paid,
from and including September 11, 2009 to but excluding the date on which
interest is paid. Interest shall be payable in arrears on March 15 and
September 15 of each year, commencing March 15, 2010. Interest will be computed
on the basis of a 360-day year comprised of twelve 30-day months. The Company
shall pay interest on overdue principal and on overdue interest (to the full
extent permitted by law) at the rate borne by the Notes.
2. Method of Payment. The Company will pay interest hereon (except defaulted
interest) to the Persons who are registered Holders at the close of business on
the March 1 and September 1 immediately preceding the interest payment date
(whether or not a Business Day). Holders do not have to surrender Notes to a
Paying Agent to collect principal payments. The Company will pay to the Paying
Agent principal and interest in money of the United States of America that at
the time of payment is legal tender for payment of public and private debts. If
a Holder has given wire transfer instructions to the Company, the Company will
pay, or cause to be paid by the Paying Agent, all principal and interest on that
Holder’s Notes in accordance with those instructions. All other payments on the
Notes will be made at the office or agency of the Paying Agent and Registrar
unless the Company elects to make interest payments by check mailed to the
Holders at their address set forth in the register of Holders.
3. Paying Agent and Registrar. Initially, The Bank of New York Mellon (the
“Trustee”) will act as a Paying Agent and Registrar. The Company may change any
Paying Agent or Registrar without notice to the Holders. The Company or any of
its Subsidiaries may act as Paying Agent or Registrar.
4. Indenture. This Note is one of the series designated on the face hereof. This
Note is one of a duly authorized issue of securities of the Company issued and
to be issued in one or more series under an Indenture dated as of September 11,
2009 (the “Base Indenture”), between the Company and the Trustee, as
supplemented by the First Supplemental Indenture, dated as of September 11,
2009, between the Company and the Trustee (the “First Supplemental Indenture”
and, together with the Base Indenture, as supplemented by the First Supplemental
Indenture, the “Indenture”). This is one of an issue of Notes of the Company
issued, or to be issued, under the Indenture. The terms of the Notes include
those stated in the Indenture and those made part of the Indenture by reference
to the Trust Indenture Act of 1939 (15 U.S. Code §§ 77aaa-77bbbb), as amended
from time to time (the “Trust Indenture Act”). The Notes are subject to all such
terms, and Holders are referred to the Indenture and the Trust Indenture Act for
a statement of them. Capitalized and certain other terms used herein and not
otherwise defined have the meanings set forth in the Indenture.

 

A-1-4



--------------------------------------------------------------------------------



 



5. Optional Redemption. The Notes of this series are subject to redemption at
any time or from time to time, in whole or in part, at the Company’s option at a
Redemption Price equal to the greater of (i) 100% of the principal amount of the
Notes to be redeemed, and (ii) as determined by the Reference Treasury Dealer,
the sum of the present values of the remaining scheduled payments of principal
and interest in respect of the Notes to be redeemed (not including any portion
of those payments of interest accrued as of the date of redemption) discounted
to the Redemption Date on a semi-annual basis (assuming a 360-day year
consisting of twelve 30-day months) at the applicable Treasury Rate plus 40
basis points, plus accrued interest to the Redemption Date. The Company may
provide in such notice that payment of such price and performance of the
Company’s obligations with respect to such redemption or purchase may be
performed by another Person. Any such notice may, at the Company’s discretion,
be subject to the satisfaction of one or more conditions precedent.
Any notice to holders of Notes of a redemption pursuant to paragraph 5 hereof
will include the appropriate calculation of the Redemption Price, but does not
need to include the Redemption Price itself. The actual Redemption Price,
calculated as described above, will be set forth in an Officers’ Certificate of
the Company delivered to the Trustee no later than two Business Days prior to
the Redemption Date.
6. Redemption Procedures. The Trustee will select Notes called for redemption in
part pursuant to paragraph 5 on a pro rata basis or on as nearly a pro rata
basis as is practicable (subject to procedures of the Depository); provided that
no Notes of $2,000 or less shall be redeemed in part. A new Note in principal
amount equal to the unredeemed portion thereof will be issued in the name of the
Holder thereof upon cancellation of the original Note, or in the case of Notes
represented by a Global Security, the outstanding principal amount of such
Global Security will be reduced by book-entry. Notes called for redemption
pursuant to paragraph 5 hereto become due on the Redemption Date. On and after
the Redemption Date, interest stops accruing on Notes or portions of them called
for redemption (unless there is a default in the payment thereof).
7. Notice of Redemption. Notices of redemption pursuant to paragraph 5 shall be
mailed by first class mail at least 30 but not more than 60 days before the
Redemption Date to each Holder of Notes to be redeemed at its registered
address. If any Note is to be redeemed in part only, the notice of redemption
that relates to such Note shall state the portion of the principal amount
thereof to be redeemed.
8. Change of Control. Upon the occurrence of a Change of Control Triggering
Event, unless all Notes have been called for redemption pursuant to paragraph 5
of this Note, each Holder of Notes of this series shall have the right to
require the Company to repurchase all or any part (equal to $2,000 or an
integral multiple of $1,000 in excess thereof) of such Notes at an offer price
in cash equal to the Change of Control Payment. The Change of Control Offer will
be made in accordance with the terms specified in the Indenture.
9. Guarantees. The payment by the Company of the principal of, and premium and
interest on, the Securities is fully and unconditionally guaranteed on a joint
and several basis by each of the guarantors to the extent set forth in the
Indenture.

 

A-1-5



--------------------------------------------------------------------------------



 



10. Denominations, Transfer, Exchange. The Notes are in registered form without
coupons in denominations of $2,000 and integral multiples of $1,000 in excess
thereof. A Holder may transfer or exchange Notes in accordance with the
Indenture. The Registrar may require a Holder, among other things, to furnish
appropriate endorsements and transfer documents and to pay to it any taxes and
fees required by law or permitted by the Indenture.
11. Persons Deemed Owners. The registered Holder of this Note may be treated as
the owner of this Note for all purposes.
12. Unclaimed Money. If money for the payment of principal or interest remains
unclaimed for two years, the Trustee or Paying Agent will pay the money back to
the Company at its written request. After that, Holders entitled to the money
must look to the Company for payment as general creditors unless an “abandoned
property” law designates another Person.
13. Amendment, Supplement, Waiver, Etc. The Company and the Trustee (if a party
thereto) may, without the consent of the Holders of any outstanding Notes,
amend, waive or supplement the Indenture or the Notes for certain specified
purposes, including, among other things, curing ambiguities, defects or
inconsistencies, maintaining the qualification of the Indenture under the Trust
Indenture Act of 1939, as amended, providing for the assumption by a successor
to the Company of its obligations under the Indenture and making any change that
does not materially and adversely affect the rights of any Holder. Other
amendments and modifications of the Indenture or the Notes may be made by the
Company and the Trustee with the consent of the Holders of not less than a
majority of the aggregate principal amount of the outstanding Notes, subject to
certain exceptions requiring the consent of the Holders of the particular Notes
to be affected.
14. Successor Corporation. When a successor corporation assumes all the
obligations of its predecessor under the Notes and the Indenture and the
transaction complies with the terms of Article Five of the Base Indenture, the
predecessor corporation will, except as provided in Article Five of the Base
Indenture, be released from those obligations.
15. Defaults and Remedies. Events of Default are set forth in the Indenture.
Subject to certain limitations in the Indenture, if an Event of Default (other
than an Event of Default specified in Sections 6.01(4) and 6.01(5) of the
Indenture) occurs and is continuing, then, and in each and every such case,
either the Trustee, by notice in writing to the Company, or the Holders of not
less than 25% of the principal amount of the Notes then outstanding, by notice
in writing to the Company and the Trustee, may, and the Trustee at the request
of such Holders shall, declare due and payable, if not already due and payable,
the principal of and any accrued and unpaid interest on all of the Notes; and
upon any such declaration all such amounts upon such Notes shall become and be
immediately due and payable, anything in the Indenture or in the Notes to the
contrary notwithstanding. If an Event of Default specified in Sections 6.01(4)
and 6.01(5) of the Indenture occurs, then the principal of and any accrued and
unpaid interest on all of the Notes shall immediately become due and payable
without any declaration or other act on the part of the Trustee or any Holder.
Holders may not enforce the Indenture or the Notes except as provided in the
Indenture. The Trustee may require indemnity satisfactory to it before it
enforces the Indenture or the Notes. Subject to certain limitations, Holders of
a majority in principal amount of the then outstanding Notes may direct the
Trustee in its exercise of any trust

 

A-1-6



--------------------------------------------------------------------------------



 



or power, provided, that the Trustee will be entitled to refuse to follow any
such direction that conflicts with law or the Indenture or that the Trustee
determines in good faith is unduly prejudicial to the rights of other Holders or
that may involve the Trustee in personal liability, unless the Trustee is
offered indemnity satisfactory to it. The Trustee may withhold from Holders
notice of any continuing default (except a default in payment of principal,
premium, if any, or interest on the Notes or a default in the observance or
performance of any of the obligations of the Company under Article Five of the
Base Indenture) if it determines that withholding notice is in their best
interests.
16. Trustee Dealings with Company. Subject to certain limitations imposed by the
Trust Indenture Act, the Trustee, in its individual or any other capacity, may
make loans to, accept deposits from, and perform services for the Company or its
Affiliates, and may otherwise deal with the Company or its Affiliates, as if it
were not Trustee.
17. No Recourse Against Others. No past, present or future director, officer,
employee, incorporator, agent, member or stockholder or Affiliate of the
Company, as such, shall have any liability for any obligations of the Company
under the Notes, the Indenture or for any claim based on, in respect of, or by
reason of, such obligations or their creation. Each Holder of Notes by accepting
a Note waives and releases all such liabilities. The waiver and release are part
of the consideration for issuance of the Notes.
18. Discharge. The Company’s obligations pursuant to the Indenture will be
discharged, except for obligations pursuant to certain sections thereof, subject
to the terms of the Indenture, upon the payment of all the Notes or upon the
irrevocable deposit with the Trustee of United States dollars or Government
Obligations sufficient to pay when due principal of and interest on the Notes to
maturity or redemption.
19. Authentication. This Note shall not be valid until the Trustee signs the
certificate of authentication on the other side of this Security.
20. Governing Law. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK. The Trustee and the Company agree to
submit to the jurisdiction of the courts of the State of New York in any action
or proceeding arising out of or relating to the Indenture or the Notes.
21. Abbreviations. Customary abbreviations may be used in the name of a Holder
or an assignee, such as: TEN COM (= tenants in common), TENANT (= tenants by the
entireties), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to Minors
Act).
The Company will furnish to any Holder upon written request and without charge a
copy of the Indenture. Requests may be made to:
If to the Company:
Airgas, Inc.
259 North Radnor-Chester Rd.
Radnor, Pennsylvania 19087-5283

 

A-1-7



--------------------------------------------------------------------------------



 



Attn: General Counsel
Fax: (610) 225-3271
With a copy to:
Cravath Swaine & Moore LLP
825 Eighth Avenue
New York, New York 10019
Attn: Ronald Cami
Fax: (212) 474-3700

 

A-1-8



--------------------------------------------------------------------------------



 



ASSIGNMENT
I or we assign and transfer this Note to:
 
(Insert assignee’s social security or tax I.D. number)
 
(Print or type name, address and zip code of assignee)
and irrevocably appoint:
Agent to transfer this Note on the books of the Company. The Agent may
substitute another to act for him.

             
Date:
      Your Signature:    
 
           
 
          (Sign exactly as your name appears on the other side of this Note)

Signature Guarantee: ________________________________
SIGNATURE GUARANTEE
Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

A-1-9



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF NOTATION OF GUARANTEE
RELATING TO 4.50% SENIOR NOTES DUE 2014
For value received, [each of] the undersigned has [, jointly and severally,]
unconditionally guaranteed, to the extent set forth in the Indenture and subject
to the provisions in the Indenture dated as of September 11, 2009 (the “Base
Indenture”) and the First Supplemental Indenture dated as of September 11, 2009
(the “First Supplemental Indenture” and together with the Base Indenture, the
“Indenture”) by and among Airgas, Inc. (“the Company”), the Guarantors listed on
the signature page thereto and The Bank of New York Mellon as trustee (the
“Trustee”), (a) the full and punctual payment of all monetary obligations of the
Company under the Indenture with respect to the Notes (including obligations to
the Trustee) and (b) the full and punctual performance within applicable grace
periods of all other obligations of the Company under the Indenture with respect
to the Notes. Each Guarantor further agrees that its obligations hereunder shall
be unconditional irrespective of the absence or existence of any action to
enforce the same, the recovery of any judgment against the Company (except to
the extent such judgment is paid) or any waiver or amendment of the provisions
of this Indenture or the Notes to the extent that any such action or any similar
action would otherwise constitute a legal or equitable discharge or defense of
such Guarantor (except that such waiver or amendment shall be effective in
accordance with its terms). The obligations of the undersigned to the Holders of
the Notes and to the Trustee described in this Notation of Guarantee are
expressly set forth in Article Seven of the First Supplemental Indenture and the
Board Resolution or Officers’ Certificate relating to the Notes, and are
qualified in their entirety by reference thereto. Each Holder of a Note, by
accepting the same, (a) agrees to and shall be bound by such provisions and
(b) appoints the Trustee attorney-in-fact of such Holder for such purpose.
The terms of the Indenture, including, without limitation, Article Seven of the
First Supplemental Indenture and any applicable Board Resolution or Officers’
Certificate are incorporated herein by reference. Capitalized terms used herein
shall have the meanings assigned to them in the Indenture unless otherwise
indicated.

            [Name of Guarantor]
      By:           Name:           Title:        

 

A-1-1